BROCK, Judge.
Defendant was arrested by the Sheriff of Union County on 23 October 1970. He was given the full Miranda warnings and he stated that he understood his rights. He confessed fully and this confession was admitted in evidence at his trial.
Before admitting defendant’s confession in evidence, the trial judge properly conducted a voir dire, and, based upon competent evidence, made findings of fact and appropriately concluded that the confession was freely, understandingly, and voluntarily given. However, there was no evidence and no finding of facts with respect to defendant’s indigency at the time of the interrogation, and there was no evidence or finding relative to whether, if indigent, defendant signed a written waiver of counsel.
This case was tried before the opinion in State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (filed 10 June 1971); even so, the rule enunciated therein is applicable. On the authority of State *247v. Lynch, supra, and State v. Jackson, 12 N.C. App. 566, 183 S.E. 2d 812, defendant is entitled to a new trial.
New trial.
Judges Britt and Vaughn concur.